Citation Nr: 1538030	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran had active service from June 2002 to March 2003, and from January 2005 to July 2006.  He served in the Southwest Asia theater of operations from January 2005 to June 2006.  He also had an initial period of active duty for training in the Army National Guard from January 1977 to April 1977, and served in the Army National Guard through October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania. 

Although the Veteran initially requested a Board videoconference hearing in connection with this appeal, he withdrew that request in a statement dated in December 2011.

In March 2013, the Board remanded this matter for further evidentiary development.  

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
The Veteran contends that he has a sleep disorder, and sleep apnea in particular, that either originated in service, or which is otherwise etiologically related to service or service-connected disability.  Service connection is in effect for residuals of a traumatic brain injury, among other disorders.

This matter was previously remanded by the Board in March 2013.  In the March 2013 remand, the Board stated that the record is unclear as to whether the Veteran had sleep apnea at one point which has now resolved, or whether he never had sleep apnea.  The Board further pointed out that if it is the former, the Veteran may still be entitled to service connection for sleep apnea.  See Mclain v. Nicholson, 21 Vet. App. 319   (2007).

The Board also noted that, even if VA determines that the Veteran ultimately never had sleep apnea, there remains the question of whether he had or has a sleep disorder other than sleep apnea.  Further, even if the Veteran does not have a diagnosed sleep disorder, given his service in the Southwest Asia theater of operations and his spouse's observations concerning sleep disturbances, the matter of whether the Veteran has a chronic sleep disorder due to an undiagnosed illness is clearly raised by the record.  See 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  None of the examination reports on file adequately address those matters.

Pursuant to the Board's March 2013 remand, the Veteran underwent VA examination in April 2013.  The examiner conducted an in-person examination of the Veteran and reviewed the Veteran's claims file.  The Veteran reported that he had been having problems with sleep since he came home from Iraq.  He stated that he suffered a traumatic brain injury there.  He also reported that he had daytime sleepiness to a variable degree.  Regarding a diagnosis, the examiner marked "no" when asked whether the Veteran had or had ever had sleep apnea.  The examiner further remarked that the Veteran "[did] not appear to have significant sleep disordered breathing.  Therefore, [it was] much more likely than not that [the Veteran] had no service connection to sleep disordered breathing or sleep apnea."

The Board again finds it unclear as to whether the Veteran had sleep apnea at one point which has now resolved, or whether he never had sleep apnea, as the examiner did not provide an adequate opinion and rationale as directed by the Board in the March 2013 remand.  In light of the foregoing, the Board finds that another remand for an addendum addressing the nature, extent, and etiology of any currently present sleep disorder and any previously diagnosed sleep disorder is required for compliance with the March 2013 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion from the examiner who conducted the April 2013 VA examination.  If the examiner is not available, obtain an opinion from another pulmonologist.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the reviewer/examiner.

The examiner must provide an opinion as to whether it is at least as likely as not that any sleep disorder originated during either of the Veteran's two periods of active duty or is otherwise etiologically related to service.  The examiner must also provide an opinion as to whether any such diagnosed disability was caused or chronically worsened by any of the Veteran's service-connected disorders (residuals of a traumatic brain injury, psychiatric disability, headaches, low back disability, hearing loss, tinnitus, and dental disability). 
If no such diagnosis or disability has been rendered, the examiner must:
		
(a) provide an opinion as to whether the Veteran did at any point since service have sleep apnea.  If the examiner concludes that the Veteran did have sleep apnea at some point after service, even if now resolved, the examiner must provide an opinion as to whether it is at least as likely as not that the sleep apnea originated in service or was otherwise etiologically related to service.  The examiner must also provide an opinion as to whether it is at least as likely as not that the sleep apnea was caused or chronically worsened by any of the Veteran's service-connected disorders (residuals of a traumatic brain injury, psychiatric disability, headaches, low back disability, hearing loss, tinnitus, and dental disability).

(b) identify all signs and symptoms of any currently present sleep disorder, and include a discussion concerning the duration of the disorder.  The examiner must also provide an opinion as to whether the sleep disorder is attributable to an undiagnosed illness. 

The rationale for all opinions must also be provided.  The Veteran's claims files must be made available to the examiner for review.  The examination report is to reflect whether a review of the claims files was made.   

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




